DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fukagawa et al. (2013/0050636) in view of Suzuki et al. (2007/0057230).

Regarding claim 1, Fukagawa discloses a lens assembly (Figure 1), including: at least one plastic lens (1, plastic substrate; at least Abstract teaches the plastic substrate is a plastic lens substrate), at least one coating film (2, interlayer, which is a hard coat film, and 3, optical multilayer film), disposed on a surface of the at least one plastic lens (Figure 1; Abstract), including a plurality of coating layers (at least Abstract teaches 3, 
Fukagawa fails to teach a lens barrel; and the at least one plastic lens assembled in the barrel. Fukagawa and Suzuki are related because both teach a lens assembly with at least one coating film.
Suzuki discloses a lens assembly (Figure 2) including: a lens barrel (Figure 2, 22, cylindrical lens barrel); and the at least one plastic lens assembled in the barrel (Figure 2 depicts 1' optical component, and 21, lens, are assembled in 22, cylindrical lens barrel).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Fukagawa to incorporate the teachings of Suzuki 

Regarding claim 2, the modified Fukagawa discloses the lens assembly of claim 1, wherein each of the at least one high refractive coating layer includes at least one high refractive material (at least Table 1 depicts TiO2 used as the high refractive index layer), and at least one of the at least one high refractive material has a refractive index between 2.0 and 2.5 (Examiner notes that by material property, TiO2 has a high refractive index of between 2.0 and 2.5).

Regarding claim 3, the modified Fukagawa discloses the lens assembly of claim 1, wherein each of the at least one low refractive coating layer includes at least one low refractive material (at least Table 1 depicts SiO2 used as the low refractive index layer), and at least one of the at least one low refractive material has a refractive index between 1.35 and 1.49 (Examiner notes that by material property, SiO2 has a low refractive index of between 1.35 and 1.49).

Regarding claim 5, the modified Fukagawa discloses the lens assembly of claim 1, wherein the plurality of coating layers include a plurality of said high refractive coating layers (at least [0019]) and a plurality of said low refractive coating layers (at least [0019]), every neighboring two of the plurality of coating layers include one said high refractive coating layer and one said low refractive coating layer (at least [0019]), and 

Regarding claim 6, the modified Fukagawa discloses the lens assembly of claim 1, wherein each of the at least one coating film has a thickness between 3 and 5 micrometers ([0028] teaches the hard coat film, which is regarded as part of the at least one coating film, has a thickness of 3 micrometers; additionally when combined with 3, optical multilayer film, see thicknesses in Table 1, the total thickness of the at least one coating film is greater than 3 micrometers but less than 5 micrometers).

Regarding claim 7, the modified Fukagawa discloses the lens assembly of claim 1, but fails to teach wherein a number of the plurality of coating layers is between 30 and 50.
	However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have increased the number of the plurality of coating layers to be between 30 and 50, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04(VI)(B). Additionally, Examiner notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for a desired amount of antireflection to be provided.

Regarding claim 8, the modified Fukagawa discloses the lens assembly of claim 1, wherein the barrel includes an object side (Suzuki: left hand side of Figure 2) and an image side (Suzuki: right hand side of Figure 2), and the at least one coating film covers the surface of the at least one plastic lens facing toward the image side (Suzuki: at least [0133-0135] teaches an antireflection coating provided on both surfaces to prevent the light transmittance from being reduced due to surface reflection).

Claims 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukagawa et al. (2013/0050636) in view of Suzuki et al. (2007/0057230) as applied to claims 1 and 5 above, and further in view of Chou et al. (2017/0108627).

Regarding claim 4, the modified Fukagawa discloses the lens assembly of claim 1, but fails to teach wherein each of the at least one plastic lens is an aspheric lens which includes at least one curved surface having a radius of central curvature equal to or larger than 10 mm. The modified Fukagawa and Chou are related because each teach a lens assembly.
Chou discloses a lens assembly (Figure 10) wherein each of the at least one plastic lens is an aspheric lens (Figure 10, Table 1 depicts each lens is plastic and aspheric) which includes at least one curved surface having a radius of central curvature equal to or larger than 10 mm (Table 1 teaches at least the image side surface of the second lens has a curvature radius of 19.192).


Regarding claim 9, the modified Fukagawa discloses the lens assembly of claim 1, but fails to teach a plurality of said plastic lenses, wherein adjacent two of the plurality of said plastic lenses are arranged with a shielding plate disposed therebetween and defining a through hole which is, as viewed in an axial direction of the barrel, located entirely within an area of one of the at least one coating film adjacent to the shielding plate. The modified Fukagawa and Chou are related because each teach a lens assembly.
Chou discloses a lens assembly (Figure 10) including a plurality of said plastic lenses (Figure 10, Table 1 depict 5 plastic lenses), wherein adjacent two of the plurality of said plastic lenses are arranged with a shielding plate disposed therebetween (811, first optical element, is arranged between 810, first lens element, and 820, second lens element; [0094]) and defining a through hole which is, as viewed in an axial direction of the barrel, located entirely within an area of one of the at least one coating film adjacent to the shielding plate (Examiner notes that since the optical multilayer film of Fukagawa and the antireflection coating of Suzuki is provided on the entirety of the surface of the 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Fukagawa to incorporate the teachings of Chou and provide a plurality of said plastic lenses, wherein adjacent two of the plurality of said plastic lenses are arranged with a shielding plate disposed therebetween and defining a through hole which is, as viewed in an axial direction of the barrel, located entirely within an area of one of the at least one coating film adjacent to the shielding plate. Doing so would allow for adequate reduction of stray light without impeding on the image quality observed.

Regarding claim 10, the modified Fukagawa discloses the lens assembly of claim 5, wherein each of the plurality of said high refractive coating layers includes at least one high refractive material (at least Table 1 depicts TiO2 used as the high refractive index layer), and at least one of the at least one high refractive material has a refractive index between 2.0 and 2.5 (Examiner notes that by material property, TiO2 has a high refractive index of between 2.0 and 2.5); each of the plurality of said low refractive coating layers includes at least one low refractive material (at least Table 1 depicts SiO2 used as the low refractive index layer), and at least one of the at least one low refractive material has a refractive index between 1.35 and 1.49 (Examiner notes that by material property, SiO2 has a low refractive index of between 1.35 and 1.49); each of the at least one coating film has a thickness between 3 and 5 micrometers ([0028] teaches the hard coat film, which is regarded as part of the at least one coating film, has a thickness of 3 micrometers; additionally when combined with 3, optical multilayer film, see thicknesses in Table 1, the total thickness of the at least one coating film is greater than 3 micrometers but less than 5 micrometers); the barrel includes an object side (Suzuki: left hand side of Figure 2) and an image side (Suzuki: right hand side of Figure 2), and the at least one coating film covers the surface of the at least one plastic lens facing toward the image side (Suzuki: at least [0133-0135] teaches an antireflection coating provided on both surfaces to prevent the light transmittance from being reduced due to surface reflection); each of the plurality of coating layers of the at least one coating film is a vapor-deposited layers (at least [0019] teaches 3, optical multilayer film, is formed by vacuum deposition); the lens assembly includes a plurality of said plastic lenses (Suzuki: 1' lens, 21, lens; at least [0106, 0120]), at least one of the plurality of said plastic lenses has an annular convex portion protruding toward another one of the plurality of said plastic lenses (Suzuki: Figure 2 depicts 21, lens, has an annular convex portion, object side surface of 21, lens, that protrudes toward 1', lens); an inner circumferential wall of the barrel includes a plurality of annular circumferential walls which are stepped, diametric dimensions of the plurality of said plastic lenses are gradually decreased in a direction toward the image side (Suzuki: Figure 2 depicts 22, cylindrical lens barrel, to have inner walls to be stepped and decreasing in a diametric dimension in a direction toward the right hand side), each of the plurality of said plastic lenses corresponds to and is radially abuttable against one of the plurality of annular circumferential walls (Suzuki: Figure 2).
The modified Fukagawa fails to teach each of the at least one plastic lens is an aspheric lens which includes at least one curved surface having a radius of central curvature equal to or larger than 10 mm; and a number of the plurality of coating layers is between 30 and 50. The modified Fukagawa and Chou are related because each teach a lens assembly.
Chou discloses a lens assembly (Figure 10) wherein each of the at least one plastic lens is an aspheric lens (Figure 10, Table 1 depicts each lens is plastic and aspheric) which includes at least one curved surface having a radius of central curvature equal to or larger than 10 mm (Table 1 teaches at least the image side surface of the second lens has a curvature radius of 19.192).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Fukagawa to incorporate the teachings of Chou and provide wherein each of the at least one plastic lens is an aspheric lens which includes at least one curved surface having a radius of central curvature equal to or larger than 10 mm. Doing so would allow for adequate correction of unwanted aberration and astigmatism, thereby improving image quality.
The modified Fukagawa fails to teach a number of the plurality of coating layers is between 30 and 50.
However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have increased the number of the plurality of coating layers to be between 30 and 50, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04(VI)(B). Additionally, Examiner notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for a desired amount of antireflection to be provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872